TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00803-CR




                    Juan Andino Figueroa a/k/a Juan Andino, Appellant

                                                v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 56905, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Juan Andino Figueroa seeks to appeal from a judgment of conviction for possession

of cocaine. Sentence was imposed on August 31, 2005. There was a timely motion for new trial.

The deadline for perfecting appeal was therefore November 29, 2005. Tex. R. App. P. 26.2(a)(2).

Notice of appeal was filed on December 2, 2005. Although this was within the fifteen-day grace

period, appellant’s motion for extension of time for filing notice of appeal was not filed until

December 21, 2005. See Tex. R. App. P. 26.3. Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
               Appellant’s motion for extension of time to file notice of appeal is overruled. The

appeal is dismissed.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: January 5, 2006

Do Not Publish




                                                2